                              UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

    FOREFRONT MACHINING                 :
    TECHNOLOGIES, INC.,                 :
                                        :   Case No. 3:19-cv-383
             Plaintiff,                 :
                                        :   Judge Thomas M. Rose
       v.                               :
                                        :
 SARIX SA, et al.,                      :
                                        :
             Defendants.                :
______________________________________________________________________________

      ENTRY AND ORDER GRANTING, IN PART, AND DENYING, IN PART,
        DEFENDANT ALOUETTE TOOL COMPANY LTD.’S REQUEST FOR
     HEARING ON ORDER OF ATTACHMENT AND MOTION TO DISCHARGE
                            ATTACHMENT (DOC. 5)
______________________________________________________________________________

        Pending before the Court is the Motion to Discharge Attachment (Doc. 5) (the “Motion”)

filed by Defendant Alouette Tool Company Ltd. (“Alouette”).1 Plaintiff Forefront Machining

Technologies, Inc. (“Forefront”) filed a memorandum opposing the Motion (the “Response”).

(Doc. 8; see also Doc. 1-5 at PAGEID # 356-369.) Alouette filed a reply brief in support of the

Motion (the “Reply”). (Doc. 9.) On January 6, 2020, Defendant Silfex, Inc. (“Silfex”) filed a

Notice of Amounts Owed to Defendant Alouette Tool Company.2 (Doc. 13.) Also, on January 6,


1
  Alouette originally filed the Motion in the Montgomery County Court of Common Pleas prior to removal to this
Court. (See Doc. 1-5 at PAGEID # 341-51.) As shown in the full title of the Motion (Defendant Alouette Tool
Company Ltd.’s Request for Hearing on Order of Attachment and Motion to Discharge Attachment), the Motion
also requested a hearing on this matter. On November 21, 2019, prior to removal, Hon. Dennis J. Adkins of the
Montgomery County Court of Common Pleas set the matter for hearing on January 23, 2020. (Id. at PAGEID #
354-55.) On December 27, 2019, following removal to this Court and a conference with counsel who had appeared,
this Court set a hearing for January 22, 2020. (See also Doc. 9 at PAGEID # 687 (Alouette renewing its request).)
2
  On December 27, 2019, the Court made an entry on the docket (following a conference with counsel who had
appeared) indicating that, on or before January 8, 2020, Defendants Silfex and SARIX SA (“SARIX”) could file, if
they chose to do so, a brief concerning the issues raised in the briefing on the Motion. (See 12/27/2019 Minute
Entry.) Neither party filed such a brief. The Court notes that there is an ongoing dispute over whether SARIX has
been served with a summons and complaint in this case. (See Doc. 16.) Based on the evidence presented and
applicable legal standards, and given the particular circumstances of this case, the Court finds that whether SARIX
has been served does not alter the Court’s findings in this Order or its ruling on the Motion.

                                                         1
2020, the Court issued a document identifying questions or areas that it wanted the parties to

address either at the evidentiary hearing or in evidentiary submissions made prior to the hearing.3

(Doc. 14.) On January 22 and February 3, 2020, the Court held an evidentiary hearing on the

Motion. On January 31, 2020, Alouette submitted a stand-alone affidavit of David Brogan,

Alouette’s President (“Mr. Brogan”). (Doc. 23.) On February 10, 2020, Forefront and Alouette

each filed post-hearing briefs. (Docs. 30 and 31.) The Motion is fully briefed and ripe for review.

         For the reasons discussed below, the Court GRANTS, IN PART, AND DENIES, IN

PART, the Motion. The Court denies Alouette’s request to discharge the attachment, but grants

Alouette’s alternative request to modify the Attachment Order.                        The Court modifies the

Attachment Order as set forth in the Conclusion section, below.

    I.       BACKGROUND

         Forefront alleges in its Verified Complaint (“Complaint”) that, in or around February of

2015, it entered into an oral agreement with SARIX and Alouette. (See Doc. 4.) The alleged

agreement included that SARIX and Alouette would pay Forefront a commission of 10% upon

any sales made as a result of Forefront’s efforts, contacts, knowledge, and labor. (Id.) Forefront

alleges that it performed under the agreement, securing Silfex as a customer for SARIX and

Alouette and procuring the sales of at least 23 machines to Silfex. (Id.) However, according to

Forefront, SARIX and Alouette failed to pay all of the amounts owed.

         A letter on SARIX letterhead dated February 2, 2017 from SARIX and Alouette to Paul

Nold of Forefront (the “Termination Letter”) states:

         Dear Mr. Nold,

         We would like to clarify the relationship between Sarix and your company, as
         discussed during the last meeting of our visit in December 2016 and agreed between

3
  On January 29, 2020, Forefront and Alouette each submitted a brief concerning joint and several liability, one of
the items raised in the Court’s January 6, 2020 filing. (Docs. 20 (amended by Doc. 22) and 21.)

                                                          2
        Sarix and Alouette Tool Inc. as follows.

        Forefront Inc. and Paul Nold are no longer representative [sic] of Sarix in the Ohio
        area.

        Alouette Tools is Sarix [sic] sole agent in the United States.

        Alouette Inc recognize [sic] to Paul Nold, for the acquisition of the Silfex purchase
        order following [sic] commissions

        for machine #3 – 10% of the order amount

        for machine #4 and 5 – 8% of the order amount

        for machine #6 to #13 – a finder fee of 3% of the order amount

        These commissions are due when each machine has been completely paid by the
        customer.

        Commissions for machine #1 and #2 have already been paid.

        …

        No further business is planned between Paul Nold / Forefront and Alouette / Sarix.

        We remain at your disposal for any additional information that may be needed. We
        thank you very much for the cooperation. ….

(Defendant’s Exhibit 10.) The Termination Letter is signed by SARIX representatives and Mr.

Brogan (from Alouette). (Id.) Approximately two-and-a-half years later, on September 18, 2019,

Forefront’s counsel sent a letter to representatives for SARIX and Alouette demanding payment

for commissions allegedly owed to Forefront (the “Demand Letter”). (Defendant’s Exhibit 7.)

Forefront argues that, as a matter of Ohio law, the unilateral termination shown in the Termination

Letter does not release SARIX and Alouette from their obligation to pay Forefront the

commissions it (allegedly) earned4 and that their failure to pay Forefront violates Ohio statutory

and common law. (See Doc. 4.)


4
  Forefront alleged in the Complaint that it estimates Silfex has purchased an additional 15 to 25 machines—beyond
the 23 machines specified—because of work that Forefront did prior to termination of the agreement. (See Doc. 4 at
PAGEID # 400.) However, evidence submitted to the Court demonstrates that there have yet to be any SARIX
machines purchased by Silfex beyond those 23 machines and that Silfex’s last order was in February 2018.

                                                        3
       The Complaint alleges six causes of action against SARIX and Alouette: (1) violation of

Ohio Revised Code (“O.R.C.”) § 1335.11; (2) breach of contract; (3) promissory estoppel; (4)

unjust enrichment; (5) equitable lien (also against Silfex); and (6) declaratory judgment (also

against Silfex). (Doc. 4.) Forefront acknowledged to the State Court that Silfex is merely “a

nominal defendant in this action solely for purposes of attaching money that may become due and

owing to Defendant” SARIX. (Doc. 6 at PAGEID # 670.)

       On November 1, 2019, Forefront filed the Complaint, along with a motion for pre-

judgment attachment, in the Montgomery County Court of Common Pleas. (Doc. 4; Doc. 1-4 and

1-5 at PAGEID # 291-326.). Attached to the motion for pre-judgment attachment was an Affidavit

from Paul Nold, Forefront’s President (“Mr. Nold”). (Doc. 1-4 at PAGEID # 307-26.) That same

day, Hon. Dennis J. Adkins of the Montgomery County Court of Common Pleas entered an Order

granting Forefront’s motion for pre-judgment attachment (the “Attachment Order”). (Doc. 1-5 at

PAGEID # 327-330.) The Attachment Order was entered ex parte, without providing prior notice

to the Defendants or conducting a hearing. It states, in part, the following:

       Upon consideration of Plaintiff’s Motion for Pre-judgment Attachment, with
       affidavits attached, and pursuant to Ohio Revised Code § 2715.45, and for good
       cause shown, the Court hereby finds that there is probable cause to support
       Plaintiff’s Motion for Pre-judgment Attachment and that Plaintiff will suffer
       irreparable injury if the Order for Pre-Judgment Attachment is delayed until the
       Defendants against whom the motion has been filed have been given the
       opportunity for a hearing. … Any authorized levying officer … shall attach the
       following property of the Defendants: moneys in the possession or control of Silfex,
       Inc., located at 950 South Franklin St. Eaton, Ohio 45320, that is or will be due to
       be paid to SARIX and/or Alouette for the purchase of SX200L machinetool Nos.
       20 through 23. Such officer shall attach this property by delivering a copy of the
       Order to Silfex. Silfex may deliver the attached proceeds to the Court as they
       become due to be held in escrow or Silfex may hold those proceeds in escrow itself
       until further order of This Court. … The property subject to this Order of pre-
       judgment attachment can be recovered by the Defendants by the filing of a bond
       pursuant to Ohio Revised Code § 2715.10 or 2715.26. Plaintiff is not required to
       file a bond in this case because the Defendants against whom the motion has been
       filed are not residents of this state and are foreign corporations.

                                                 4
(Doc. 1-5 at PAGEID # 327-30.)

        Thus, the Attachment Order does not specify a dollar figure for attachment, but rather

attaches all “moneys” in the possession or control of Silfex due, or will be due, to be paid to SARIX

and/or Alouette for the purchase of Machines 20, 21, 22, and 23.5 According to Silfex’s January

6, 2020 Notice, that is equivalent to $1,212,963.80. (Doc. 13.)

        On November 3, 2019, counsel for Forefront filed a Praecipe asking the Clerk of the Court

for the Montgomery County Court of Common Pleas to issue to the Defendants copies of

Forefront’s motion for pre-judgment attachment (with its attached affidavit), the Attachment

Order, and a notice that an order of attachment was issued and defendants had the right to a hearing

on the matter. (Doc. 1-5 at PAGEID # 336-38.) On November 4, 2019, that Clerk of the Court

issued a Notice and Request for Hearing Form. (Doc. 1-5 at PAGEID # 331-35.) On November

13, 2019, Alouette filed the Motion in State Court. (Doc. 5.) On December 3, 2019, after the State

Court had set a hearing, but before ruling on the Motion, Alouette removed the case to this Court.6

(Doc. 1.)

        Alouette attached affidavits from Mr. Brogan (its President) to the Motion and the Reply.

(Doc. 5 at PAGEID # 667-668; Doc. 9-1 at PAGEID # 696-97.) Mr. Brogan testified that Alouette

is a distributor for SARIX in the United States. (Doc. 5 at PAGEID # 667.) His affidavits

demonstrate that Alouette is a relatively small entity with “average annual revenue from sales

within the United States rang[ing] from $3.5 million to $5.5 million,” liquid assets in the U.S. in

excess of $300,000, and total assets in the U.S. in excess of $800,000. (Id. at PAGEID # 668.)

Silfex’s January 6, 2020 Notice states that, once Silfex receives and accepts all of the machines, it



5
  Silfex ordered those four machines more than a year after the Termination Letter. (See Doc. 5 at PAGEID # 668.)
6
  The Court notes that Mr. Brogan testified that SARIX is aware of the lawsuit, that he has spoken to SARIX
representatives about it, and that SARIX is aware of the Attachment Order.

                                                        5
will owe a total of $1,212,963.80 to be paid “to Alouette.” (Doc. 13.)

    II.      ANALYSIS

          In the Motion, Alouette requests that the Court discharge or modify the Attachment Order.

(Doc. 5 at PAGEID # 658.) Alouette argues that the Attachment Order should be discharged or

modified for two reasons: (1) Forefront does not face a threat of irreparable harm; and (2)

Forefront has not demonstrated probable cause for the attachment. (Id.) Conversely, Forefront

argues that the Attachment Order should remain in place, as is. (Doc. 8 at PAGEID # 673.)

          A. Standards for Discharging or Modifying an Attachment Order

          Federal Rule of Civil Procedure 64 provides, in part, that, “[a]t the commencement of and

throughout an action, every remedy is available that, under the law of the state where the court is

located, provides for seizing a person or property to secure satisfaction of the potential judgment.”

FED. R. CIV. P. 64.7 “Ohio permits attachment against a defendant’s property ‘in a civil action for

the recovery of money, at or after its commencement,’ upon any of the grounds specified in”

O.R.C. § 2715.01. Swartz v. Di Carlo, No. 1:12CV3112, 2014 WL 1493352, 2014 U.S. Dist.

LEXIS 51933, at *3 (N.D. Ohio April 15, 2014) (quoting O.R.C. § 2715.01).

          In obtaining the Attachment Order, Forefront relied on sections (A)(1), (A)(2), and (B) as

grounds for attachment under O.R.C. § 2715.01. (Doc. 1-4 at PAGEID # 297-99.) The statute at

those sections states the following:

          (A) An attachment against the property … of a defendant may be had in a civil
          action for the recovery of money, at or after its commencement, upon any one of
          the following grounds:




7
 Rule 64 excepts from its scope those situations in which federal law governs the availability of the remedy, but the
Court is unaware of any applicable federal statutes that would govern here. See also Data Processing Scis. Corp. v.
Lumenate Techs., L.P., No. 1:16-cv-295, 2016 WL 3144117, 2016 U.S. Dist. LEXIS 73385, at *5 (S.D. Ohio June
6, 2016) (“Since there is no controlling federal statute, Ohio federal courts apply Ohio law to determine if
prejudgment attachment is appropriate”) (internal quotation marks omitted).

                                                          6
               (1) Excepting foreign corporations which by compliance with the law
               therefore are exempted from attachment as such, that the defendant or one
               of several defendants is a foreign corporation;

               (2) That the defendant is not a resident of this state; …

       (B) An attachment shall not be granted on the ground that the defendant is a
       foreign corporation or not a resident of this state for any claim, other than a debt
       or demand arising upon contract, judgment, or decree, or for causing damage to
       property or death or personal injury by negligent or wrongful act.

O.R.C. § 2715.01(A)(1), (A)(2), and (B) (emphasis added).

       Ohio statutes contain various requirements in order to obtain an attachment order. See,

e.g., O.R.C. §§ 2715.03, 2715.01, 2715.043, 2715.011, 2715.045. Among other things, the party

seeking attachment must set forth in an affidavit the nature and amount of its claim, as well as a

description of the property it seeks to be attached and the approximate value of such property (if

known). O.R.C. § 2715.03(A), (C). Assuming that a court decides to order pre-judgment

attachment, this information is considered in determining the amount of a defendant’s property to

be attached. Id.; O.R.C. §§ 2715.045(E), 2715.011(A); Data Processing, 2016 U.S. Dist. LEXIS

73385, at *8; Stifel Fin. Corp. v. Iannarino, No. 2:18-cv-1223, 2018 WL 6288020, 2018 U.S. Dist.

LEXIS 204085, at *2-3, 12 (S.D. Ohio Dec. 3, 2018) (granting motion for pre-judgment

attachment and attaching $450,000 in defendant’s account, where plaintiff claimed it had

transferred $450,000 to defendant for a loan, but defendant had not repaid any of the amounts due);

Ravens Metal Prods, Inc. v. The Harrett Corp., No. 91AP100080, 1992 WL 127151, 1992 Ohio

App. LEXIS 2629, at *5 (Ohio Ct. App. May 19, 1992) (remanding matter to trial court where

facts presented suggested that the pre-judgment attachment may have overreached the amount of

the asserted claim); Schofield v. Benton, No. 92AP-161, 1992 WL 208924, 1992 Ohio App. LEXIS

4275, at *12 (Ohio Ct. App. Aug. 20, 1992) (“Statutes authorizing prejudgment attachment of

property present a careful balance between the need of creditors for a means to enforce their rights


                                                 7
and the constitutional protection of debtors against deprivation of property without due process”).

Additionally, “Ohio’s attachment statutes apply to property located within its territorial boundary.”

Ashton Park Apartments, Ltd. v. Lebor, 252 F. Supp. 2d 539, 548 (N.D. Ohio 2003).

           Under O.R.C. § 2715.045, a court may grant an attachment without first holding a hearing,

as was done here by the state court in entering the Attachment Order. However, if, after a hearing

is held, “the court finds that there is not probable cause to support the motion [for attachment], it

shall order that the property be redelivered to the defendant without the condition of bond.” O.R.C.

§ 2715.045(E). Although on its face O.R.C. § 2715.043(B) relates to a hearing on a plaintiff’s

initial motion for pre-judgment attachment, (at the very least) it provides guidance for determining

whether an attachment order should remain in place or be modified when a defendant moves to

discharge or modify it and requests a hearing:

           If a hearing is requested … the hearing shall be limited to a consideration of whether
           there is probable cause to support the motion [for an order of attachment pursuant
           to O.R.C. § 2715.03] and whether any of the property of the defendant is exempt
           from attachment. The court shall issue an order of attachment if it finds, on the
           basis of the affidavit [provided by the plaintiff pursuant to O.R.C. § 2715.03] and,
           if applicable, the evidence presented at the hearing, that there is probable cause to
           support the motion.

O.R.C. § 2715.043(B).8 The all-important phrase “probable cause to support the motion” is

defined at another statute as follows:

           ‘Probable cause to support the motion’ means that it is likely that a plaintiff who
           files a motion for attachment pursuant to [O.R.C. § 2715.03] will obtain judgment
           against the defendant against whom the motion was filed that entitles the plaintiff
           to a money judgment that can be satisfied out of the property that is the subject of
           the motion.

O.R.C. § 2715.011(A).




8
    Alouette’s request for an evidentiary hearing was made pursuant to O.R.C. §§ 2715.043 and 2715.045. (Doc. 5.)

                                                          8
         Thus, among other things, the party that wants pre-judgment attachment of a defendant’s

property must establish one or more of the grounds enumerated in O.R.C. § 2715.01 and that the

probable cause requirement is met. The party seeking an attachment order has the burden “to

establish a right to attachment by a preponderance of the evidence.” Swartz, 2014 U.S. Dist.

LEXIS 51933, at *6.           Although Swartz involved a different procedural scenario where an

attachment order had not yet been entered, the Court believes that at least in this situation—where

the attachment order was entered without prior notice to the defendants and without a hearing—

the burden remains with the party that wants the attachment order to remain in place.9 See O.R.C.

§ 2715.045(A) and (E) (using the same standard of “probable cause to support the motion” whether

an attachment order has already been issued or not); Data Processing Scis. Corp., 2016 U.S. Dist.

LEXIS 73385, at *4 (describing pre-judgment attachment as “extraordinary relief” and stating that

“[t]he plaintiff carries the burden of proof when seeking pre-judgment attachment”).

         B. Application of the Legal Standards

         Based on the above, the two main questions presented by the Motion are whether Forefront

has established, by a preponderance of the evidence, (1) at least one of the grounds for attachment

under O.R.C. § 2715.01, and (2) that it is likely to obtain a judgment against Alouette that can be

satisfied out of the property that is the subject of the Attachment Order and, if so, the amount of

such judgment.

         Again, Alouette argues that the Attachment Order should be discharged or modified

because (1) Forefront does not face a threat of irreparable harm, and (2) Forefront has not

demonstrated probable cause for the attachment. (Doc. 5 at PAGEID # 658.) However, whether



9
 Concerning the typical bond requirement, “[w]hen the ground of attachment is that the defendant is a foreign
corporation, or not a resident of this state, the order of attachment may be issued without a bond,” as was the case
here (see Attachment Order). O.R.C. § 2715.044.

                                                           9
Forefront faces a threat of irreparable harm (Alouette’s first argument) is not relevant for purposes

of the Motion, which Alouette filed following notice of the Attachment Order and is being ruled

on subsequent to a hearing. It is when a court is asked to issue an order of attachment without

issuing notice to the defendant against whom the motion for pre-judgment attachment was filed

and without conducting a hearing (therefore, not the scenario now presented) that the court must

find “that the plaintiff that filed the motion for attachment will suffer irreparable injury if the order

is delayed until the defendant against whom the motion has been filed has been given the

opportunity for a hearing,” among other requirements. O.R.C. § 2715.045(A), (B).

                (1) Grounds for attachment under O.R.C. § 2715.01

        The Court finds that Forefront has met its burden in showing that SARIX and Alouette are

each a foreign corporation and/or not a resident of Ohio. In addition to admitting in briefing that

it is “a foreign corporate defendant” (Doc. 9 at PAGEID # 689), Alouette admitted that it is a New

York corporation with its principal place of business in Fairport, New York, and that it is not

registered to do business in Ohio. (Doc. 5 at PAGEID # 667.) At the January 22, 2020 evidentiary

hearing, Forefront and Alouette stipulated for purposes of the Motion that SARIX is a foreign

corporation not registered or licensed to do business in Ohio, and evidence demonstrates that

SARIX is located in Switzerland. (See id.; Doc. 4 at PAGEID # 394; Defendant’s Exhibits 1, 2,

10.) Additionally, claims in the Complaint seek payment of an alleged debt or demand arising

from a contract with those two defendants, and this is a civil action for the recovery of money.

O.R.C. § 2715.01(A), (B). Therefore, the Court finds that there are grounds for attachment under

O.R.C. § 2715.01(A)(1) and/or (A)(2). Alouette has not argued otherwise or indicated that any

exemption from attachment would apply.




                                                   10
                (2) Probable cause requirement

        The Court also finds that Forefront has met its burden to show that it is likely to obtain a

judgment against Alouette that can be satisfied out of property that is the subject of the Attachment

Order. However, Forefront has not met its burden with respect to the amount that it seeks to attach:

$2,407,022.31. Instead, it has only met its burden to attach $271,813.01. This amount corresponds

with allegedly outstanding amounts for commissions on certain items, as set forth below.

        As referenced above, Forefront brings claims against SARIX and Alouette for, among

other things, breach of contract, unjust enrichment, and violation of O.R.C. § 1335.11. That

statutory section states, in part:

        (C) Upon the termination of a contract between a principal and a sales
        representative for the solicitation of orders for a product or orders for services, the
        principal shall pay the sales representative all commissions due the sales
        representative at the time of the termination within thirty days of the termination
        and shall pay the sales representative all commissions that become due after the
        termination within thirteen days of the date on which the commissions become
        due.

        (D) A principal who fails to comply with division (C) of this section or with any
        contractual provision concerning timely payment of commissions due upon
        termination of a contract with a sales representative is liable in a civil action for
        exemplary damages in an amount not to exceed three times the amount of the
        commissions owed to the sales representative if the sales representative proves
        that the principal's failure to comply with division (C) of this section or the
        contractual provision constituted willful, wanton, or reckless misconduct or bad
        faith. If a principal receives a written demand for payment of the commissions
        owed to a sales representative that was sent by certified mail, the failure of the
        principal to respond to the written demand in writing within twenty days after the
        principal receives the written demand shall raise a presumption that the principal
        acted willfully and in bad faith. The prevailing party in an action brought under
        this section is entitled to reasonable attorney's fees and court costs.

O.R.C. § 1335.11(C), (D). The statute applies to both oral and written agreements, although

whether the agreement is in writing does affect determining the time at which a commission is




                                                  11
due.10 See O.R.C. § 1335.11(B).

         “A cause of action for breach of contract requires the claimant to establish the existence of

a contract, the failure without legal excuse of the other party to perform when performance is due,

and damages or loss resulting from the breach.” Lucarell v. Nationwide Mut. Ins. Co., 2018-Ohio-

15, 152 Ohio St. 3d 453, 97 N.E.3d 458, 469 (Ohio 2018).                     “Essential elements of a contract

include an offer, acceptance, contractual capacity, consideration (the bargained for legal benefit

and/or detriment), a manifestation of mutual asset and legality of object and of consideration.”

Williams v. Ormsby, 2012-Ohio-690, 131 Ohio St. 3d 427, 966 N.E.2d 255, 258 (Ohio 2012). A

cause of action for unjust enrichment requires the plaintiff to “demonstrate: (1) a benefit conferred

by a plaintiff upon a defendant, (2) knowledge by [the] defendant of the benefit, and (3) retention

of the benefit by the defendant under circumstances where it would be unjust to do so without

payment.” In re Estate of Bohl, 2016-Ohio-637, 60 N.E.3d 511, 521-22 (Ohio Ct. App. 2016); see

also Hambleton v. R.G. Barry Corp., 12 Ohio St. 3d 179, 465 N.E.2d 1298, 1302 (Ohio 1984).

         In the Motion, Alouette broadly avers that it “disputes and denies all of [Forefront’s]

claims. (Doc. 5 at PAGEID # 659.) It specifically “denies that it ever agreed to pay [Forefront] a

10% lifetime commission on machines sold to Silfex.” (Doc. 9 at PAGEID # 691.) It also argues

that “[t]he mere inclusion of [Forefront’s] name on some purchase orders—albeit incorrect ones—

does not make [Forefront] any more likely to succeed in this case.” (Id.)

         However, the purchase orders are not the only evidence relied on by Forefront to support

its claims. For example, the Termination Letter acknowledges the existence of an agreement.11



10
   Under Subsection (B)(2), if the contract between the principal and the sales representative is not in writing, “the
time at which a commission is due to a sales representative,” is determined by “the past practice used by the
principal and the sales representative.” O.R.C. § 1335.11(B)(2).
11
   Alouette does not specifically deny the existence of an agreement; instead, it “contends that the terms of its
agreement with [Forefront] were limited and that they were different from what [Forefront] has alleged.” (Doc. 9 at
PAGEID # 691.)

                                                         12
(Defendant’s Exhibit 10.) The Termination Letter also acknowledges that SARIX and/or Alouette

paid Forefront commissions for Machines 1 and 2, and that Forefront would get paid at least some

commissions for certain other machines. (Id.) Purchase orders for certain machines address the

orders to Alouette care of Forefront.12 (See, e.g., Defendant’s Exhibits 4, 5, and 6.) Mr. Brogan

also testified at the evidentiary hearing that Alouette and SARIX made Forefront Alouette’s

regional sales representative in Ohio for the SARIX product line. And, at least some of the checks

written by Alouette to Forefront reference commissions for SARIX-Silfex orders (as well as

“subcontracting”) and a 10% commission. (See Plaintiff’s Exhibit 2.) Additionally, Mr. Brogan

testified during the evidentiary hearing that Forefront (as regional representative) was to be paid

10% in commissions for tooling on certain machines sold to Silfex and invoiced in 2016.

         The Court finds that Forefront is likely to obtain a money judgment against Alouette based

on at least one of its claims for damages.                 Therefore, it disagrees with Alouette’s second

argument—that Forefront has not demonstrated probable cause for an attachment.13 However,

Forefront has not met its burden for an attachment in an amount that would include all of the

damages that it is seeking. Based on the parties’ various filings and the evidence presented,

including at the evidentiary hearing, the Court makes the following findings with respect to the

amount of the attachment.

         First, the Court finds that Forefront has met its burden for an attachment that includes the

remaining amounts allegedly due for (a) Machines 1 through 13 ($258,227.95), (b) Tooling 1

through 3 ($8,376.64),14 and (c) Subcontracting ($5,208.42). Those total $271,813.01. Although


12
   Alouette points out that the purchase orders were issued to Alouette, not SARIX. (Doc. 9 at PAGEID # 688.)
13
   At the January 22, 2020 evidentiary hearing, counsel for Alouette and Forefront informed the Court that there is
no disagreement on whether the property that Forefront seeks to attach is money in the possession of Silfex in Ohio.
(See also Doc. 13.)
14
   In its objections attached to its post-hearing brief, Alouette asserts that Forefront “did not produce or provide the
purchase orders or invoices” associated with Tooling 1 and Tooling 2. (Doc. 31-1.) Alouette is mistaken. (See
Doc. 4 at PAGEID # 627-40 (Exhibits 13 and 14 to Complaint).) Alouette also asserts that Forefront failed to

                                                           13
the Court recognizes that at least some of those amounts (and whether Forefront is entitled to them)

remain in dispute, the Court finds that Forefront has met its burden with respect to them for

purposes of this Motion.

        Second, the Court finds that Forefront has not met its burden for an attachment in an

amount that would include commissions on Machines 14, 15, 16, 17, 18, 19, 20, 21, 22, or 23 (all

of which were ordered well after the Termination Letter), alleged debts that are not yet due (i.e.,

purchases by Silfex in the future), or other alleged amounts.

        Third, the Court finds that Forefront has not established by a preponderance of the evidence

that it is likely to recover treble damages. As set forth in the statute quoted above, treble damages

are only available if Forefront proves that a “failure to [timely pay commissions that are due to

Forefront] constituted willful, wanton, or reckless misconduct or bad faith.” O.R.C. § 1335.11(D).

Forefront argues that SARIX has failed to respond to the Demand Letter from September 18, 2019,

so therefore there is a presumption that SARIX acted willfully and in bad faith pursuant to O.R.C.

1335.11(D). However, the Demand Letter was not sent until approximately two-and-a-half-years

after the Termination Letter, Forefront has not shown that SARIX actually received the Demand

Letter (despite Ms. Whitfield’s Affidavit (Plaintiff’s Exhibit 7) and efforts), and evidence at the

January 22, 2020 hearing demonstrated that Alouette responded to the Demand Letter within

twenty days.15 Although evidence at the February 3, 2020 hearing demonstrated that Forefront

made oral and written demands for payment prior the Demand Letter, those demands were not sent

by certified mail; therefore, the presumption does not apply. O.R.C. § 1335.11(D).

        Forefront also points to a couple of allegations in the Complaint to support its argument



provide support for the total order for Tooling 3, but again Alouette is mistaken. (See Doc. 4 at PAGEID #644
(Exhibit 15 to the Complaint, P.O. Number 87221 totaling $99,048.40).) Mr. Brogan testified at the evidentiary
hearing regarding those invoices/purchase orders.
15
   See email in Defendant’s Exhibit 8 dated September 25, 2019.

                                                       14
for treble damages, and it points out that Alouette appears not to dispute that it withheld

commissions. (See Doc. 8 at PAGEID # 681-82; Doc. 30 at PAGEID # 827.) Forefront points to

Mr. Brogan’s testimony at the evidentiary hearing that he withheld commissions following the

Termination Letter based on his anticipation of litigation. Mr. Brogan’s testimony also indicates

he did so at the advice of his counsel (following what he perceived to be threatening emails from

Mr. Nold) and that he had directed Mr. Nold to have all communications go between their

attorneys. Mr. Brogan also testified that there were alleged performance issues with Forefront

starting in mid-2016. Apart from the statute itself, Forefront cites no authority to support that a

failure to pay in the situation presented constitutes “willful, wanton, or reckless misconduct” or

“bad faith.” O.R.C. § 1335.11(D). The Court finds Forefront’s evidence and arguments on the

issue are insufficient to meet its burden.

          Finally, the Court emphasizes that this Order does not decide whether Forefront’s claims

actually will succeed or will not succeed; it only determines that, as of the time of this Order, based

on the evidence presented to the Court applied to the law set forth above, Forefront has established,

by a preponderance of the evidence, what is necessary to obtain an attachment order in the amount

of $271,813.01. Additionally, this Order does not place a ceiling or floor on the amount of a

judgment that Forefront may be awarded, it does not prevent Forefront from seeking to collect any

judgment for amounts more than the amount in this Order, and it does not limit the ways in which

Forefront may seek to collect a judgment.

   III.      CONCLUSION

          For the reasons stated above, the Court GRANTS IN PART Alouette’s Motion to

Discharge Attachment. The Court DENIES Alouette’s request to discharge the Attachment Order;

however, the Court GRANTS Alouette’s request to modify the Attachment Order. Specifically,



                                                  15
the Court MODIFIES the Attachment Order (Doc. 1 at PAGEID # 327-30) such that the word

“moneys” in the Attachment Order is replaced by the phrase “$271,813.01 of the moneys.”

       DONE and ORDERED in Dayton, Ohio, this Tuesday, February 18, 2020.

                                                              s/Thomas M. Rose
                                                      ________________________________
                                                              THOMAS M. ROSE
                                                      UNITED STATES DISTRICT JUDGE




                                             16
